Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 1/26/21 have been fully considered but they are not persuasive. The applicant has argued that no new matter has been entered. The examiner respectfully disagrees. 
The applicant added to the claim language of Claims 1 and 11: “a first duty ratio of switching said first switching unit and a second duty ratio of switching said second switching unit such that said first battery pack and said second battery pack can be fully charged at an identical time period based on switching said first switching unit and said second switching unit, wherein said first duty ratio and said second duty ratio are proportioned to fully charging capacity of said first battery pack and said second battery pack, respectively.” The applicant’s disclosure only supports a very narrow case for these limitations. This identical time period is only applicable when the two battery capacities are equal. The disclosure does describe embodiments where the capacities can be distinctly different; however, it omits the “same”/identical time period. Therefore, the way the applicant’s claim has been presented is new matter and will be rejected under 112(a). Thus, the examiner’s rejection will be applied.
Furthermore, the applicant’s drawings demonstrate that they would not be completely/fully recharged at exactly the same time, as the fact that one is turned off while the other is turned on would prevent such. For this reason, a claim objection will be applied and the interpretation that approximately the same time will be used.
.
Claim Objections
Claims 1-18 are objected to because of the following informalities:  
For claims 1 and 11, the applicant claims “fully charged at an identical time period”. The examiner will object in case the applicant meant “time point” as Figs. 4 and 5 demonstrate that charging would not be full at the identical time point.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 5-7, 11, 13, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (USPGPN 20130307479) in view of Wang et al (USPGPN 20180019601) and Okuto et al (JP H0714260)
Independent Claim 1, Kim teaches a charging system of dual port battery packs (400a-n, see Figs. 2-7, 8, 10A-10D, & 13A-13E), comprising:
a charger (110, 310);
a controller unit (320);
a first switching unit (330, 330a) coupled to said charger and said microcontroller unit;
a second switching unit (330, 330b) coupled to said charger and said microcontroller unit;
a first charging interface (130a, 130b, 130c) coupled to said first switching unit and said microcontroller unit; and
a second charging interface (131a, 131b, 131c) coupled to said second switching unit and said microcontroller unit; and

Kim is silent to a microcontroller unit. Kim is silent to control a first duty ratio of switching said first switching unit and a second duty ratio of switching said second switching unit such that said first battery pack and said second battery pack can be fully charged at an identical time period based on switching said first switching unit and said second switching unit, wherein said first duty ratio and said second duty ratio are proportioned to fully charging capacity of said first battery pack and said second battery pack, respectively.
Wang teaches a microcontroller unit (MCU of Fig. 1, implicitly a microcontroller unit). One having ordinary skill in the art understands that a microcontroller is more compact and lower in weight than more traditional controllers.
It would have been obvious to a person having ordinary skill in the art to modify Kim with Wang to provide improved size and reduced weight.
Kim is silent to control a first duty ratio of switching said first switching unit and a second duty ratio of switching said second switching unit such that said first battery pack and said second battery pack can be fully charged at an identical time period based on switching said first switching unit and said second switching unit, wherein said first duty ratio and said second duty ratio are proportioned to fully charging capacity of said first battery pack and said second battery pack, respectively.
Okuto teaches a control a first duty ratio of switching said first switching unit and a second duty ratio of switching said second switching unit such that said first battery pack and 
It would have been obvious to a person having ordinary skill in the art to modify Wang in view of Kim with Okuto to provide improved capacity, lifetime, and safety.
Dependent Claim 7, Kim teaches a first charging socket and a second charging socket to be plugged by said first battery pack and said second battery pack, respectively (see Figs. 2-5, 7, 10A-10D, 13A-13E, which shows individual sockets for the packs).
Claim 11, Kim teaches a charging method (Fig. 9) of a battery charging system (400a-n, see Figs. 2-7, 8, 10A-10D, & 13A-13E), comprising: providing a plurality of battery charging sockets (see Figs. 2-5, 7, 10A-10D, 13A-13E, which shows individual sockets for the packs);
plugging each of a plurality of battery packs into a corresponding one of said battery charging sockets (plugging/attaching described in Fig. 9, see abstract, ¶’s [06-09]);
detecting a voltage and a charging current of each of said plurality of battery packs by a controller unit (¶’s [52-59, 102]); and
performing a current-equalization charging each of said plurality of battery packs (¶’s [65, 66, 78, 86, 105, 113, 121]) by a charger based on charging clock rate (Figs. 11 & 14) controlled by said controller unit (switch control by the controller).
Kim is silent to a microcontroller unit. Kim is silent to control a first duty ratio of switching said first switching unit and a second duty ratio of switching said second switching unit such that said first battery pack and said second battery pack can be fully charged at an identical time period based on switching said first switching unit and said second switching unit, wherein said first duty ratio and said second duty ratio are proportioned to fully charging capacity of said first battery pack and said second battery pack, respectively.
Wang teaches a microcontroller unit (MCU of Fig. 1, implicitly a microcontroller unit). One having ordinary skill in the art understands that a microcontroller is more compact and lower in weight than more traditional controllers.
It would have been obvious to a person having ordinary skill in the art to modify Kim with Wang to provide improved size and reduced weight.

Okuto teaches a control a first duty ratio of switching said first switching unit and a second duty ratio of switching said second switching unit such that said first battery pack and said second battery pack can be fully charged at an identical time period based on switching said first switching unit and said second switching unit, wherein said first duty ratio and said second duty ratio are proportioned to fully charging capacity of said first battery pack and said second battery pack, respectively (see Figs. 1-3, which demonstrates in Fig. 1 a similar battery setup to that of Kim and Wang in which multiple batteries [2 & 3] are switchable to receive power in parallel where Fig. 1 demonstrates that each of 2 & 3 have identical number of cells [4], and therefore one having ordinary skill in the art understands that they would have equal capacity, esp. as Okuto does not describe each of 2 & 3 as being different types of batteries, while Fig. 2 demonstrates that when the output voltages of battery packs are close, they are connected to charging source 11 or discharging source 4 at a 50% duty cycle between switches 5 & 6 using signals C1 and C2 which correspond to 5 and 6, respectively; one having ordinary skill in the art understands that if the voltages are approximately equal when they start charging, then they will result in completion of charging at an identical time period; both charging and discharging as described by Okuto so the same would be true in that they would both be fully discharged at an identical time period, see page 1 paragraph 2 of the machine translation). Okuto teaches that this 
It would have been obvious to a person having ordinary skill in the art to modify Wang in view of Kim with Okuto to provide improved capacity, lifetime, and safety.
Dependent Claim 13, Kim teaches said microcontroller unit is used to control said plurality switching units to current-equalization charge each of said plurality of battery packs (see switching units of cited Figs, ¶’s [65, 66, 78, 86, 105, 113, 121]).
Dependent Claim 16, Kim teaches said microcontroller unit detects a voltage difference between each of said plurality of battery packs within a preset tolerance, each of said plurality of battery packs is current-equalization charged (¶’s ¶’s [65, 66, 78, 86, 105, 113, 121, esp. 113]).
Claims 2-5, 10, 12, 14, 15, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Wang and Okuto, further in view of Ishibashi (USPGPN 20120146588), as evidenced by RFWirelessWorld ( “Advantages of MOSFET”, RFWirelessWorld, found online 1/29/20, www.rfwireless-world.com/Terminology/Advantages-and-Disadvantages-of-MOSFET.html), hereinafter RFWW
Dependent Claims 2 and 12, Kim teaches the measurement of current and voltage of the battery packs (as cited above)
Kim is silent to said microcontroller unit includes an analog-to-digital converter to detect said voltage and said current.
Ishibashi teaches said microcontroller unit includes an analog-to-digital converter to detect said voltage and said current of said first battery pack or said second battery pack (¶’s [66, 77, 89, 92] describes the detection of the values by the Analog-to-digital converter). One having 
It would have been obvious to a person having ordinary skill in the art to modify Kim in view of Wang and Okuto with Ishibashi to provide improved versatility.
Dependent Claims 3 and 4, Kim is silent to said first switching unit is a metal oxide semiconductor (MOS) device (with respect to [wrt] Claim 3) and said second switching unit is a metal oxide semiconductor (MOS) device (wrt Claim 4).
Ishibashi teaches said first switching unit is a metal oxide semiconductor (MOS) device and said second switching unit is a metal oxide semiconductor (MOS) device (¶[45] describes each of SW1 as a MOSFET switch; even though the switches of Ishibashi are inside of each battery packs 110a/110b, they are still applicable to Kim’s switches external to the battery packs and internal to the charging circuit; RFWW provides evidence that MOSFETs are faster than other switching circuits and are easy to manufacture.
It would have been obvious to one of ordinary skill in the art to modify Kim in view of Wang & Okuto with Ishibashi to provide improved switching speed & easier manufacturability.
Dependent Claim 5, Kim teaches said microcontroller unit is used to control said first switching unit and said second switching unit to current-equalization charge said first battery pack and said second battery pack (¶’s [65, 66, 78, 86, 105, 113, 121]).
Dependent Claim 6, Kim teaches the measurement of current and voltage of the battery packs (as cited above)

Ishibashi teaches said microcontroller unit includes an analog-to-digital converter to detect said voltage and said current of said first battery pack or said second battery pack (¶’s [66, 77, 89, 92] describes the detection of the values by the Analog-to-digital converter). One having ordinary skill in the art understands that a microcontroller like Kim is digital and so will either require a digital sensor or a converter for an analog detected value, like the ADC of Ishibashi. Therefore, one having ordinary skill in the art understands that the versatility of the system is improved with an analog to digital converter for a digital controller like Kim and Ishibashi.
It would have been obvious to a person having ordinary skill in the art to modify Kim in view of Wang and Okuto with Ishibashi to provide improved versatility.
Dependent Claims 14 and 17, Kim is silent to each of said multiple switching units is a metal oxide semiconductor (MOS) device.
Ishibashi teaches said first switching unit is a metal oxide semiconductor (MOS) device and said second switching unit is a metal oxide semiconductor (MOS) device (¶[45] describes each of SW1 as a MOSFET switch; even though the switches of Ishibashi are inside of each battery packs 110a/110b, they are still applicable to Kim’s switches external to the battery packs and internal to the charging circuit; RFWW provides evidence that MOSFETs are faster than other switching circuits and are easy to manufacture.
It would have been obvious to a person having ordinary skill in the art to modify Kim in view of Wang with Ishibashi to provide improved switching speed and easier manufacturability.
Claims 10, 15, and 18, Kim is silent to said first battery pack or said second battery pack includes a lithium-ion battery, a nickel cadmium battery, a nickel hydrogen battery, a lithium polymer battery or a lead battery.
Ishibashi teaches said first battery pack or said second battery pack includes a lithium-ion battery, a nickel cadmium battery, a nickel hydrogen battery, a lithium polymer battery or a lead battery (¶[63] describes such battery chemistries being used; one having ordinary skill in the art understands that these battery chemistries are the most common, along with alkaline, battery chemistries as they provide good power/charge output/storage reliability, reliable costs as they have been around for a while so other than obtaining materials there is no trick, and reliable manufacturability as they have been around for a so experimentation is not required).
It would have been obvious to a person having ordinary skill in the art to modify Kim in view of Wang with Ishibashi to provide improved reliability, costs, and manufacturability.
Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Wang and Okuto, further in view of Seng (USPGPN 20170085103)
Dependent Claims 8 and 9, Kim fails to explicitly teach said first charging interface is Universal Serial Bus (USB) [wrt Claim 8] and said second charging interface is Universal Serial Bus (USB) [wrt Claim 9].
Seng teaches said first charging interface is Universal Serial Bus (USB) and said second charging interface is USB (Figs. 1-3 demonstrates that multiple battery packs 35 are held inside of battery pack dispensing system 30; Figs. 6-17 show different connections, Fig. 16 demonstrates the USB connection 73, as described by ¶[73]). One having ordinary skill in the art understands that a USB connector is advantageous as it is standardized, and therefore the 
It would have been obvious to a person having ordinary skill in the art to modify Kim in view of Wang with Sang to provide improved convenience.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN T TRISCHLER whose telephone number is (571)270-0651. The examiner can normally be reached 9:30A-3:30P (often working later), M-F, ET, Flexible. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/JOHN T TRISCHLER/            Primary Examiner, Art Unit 2859